FILE COPY




                                       CAUSE NO. 12-14-00309-CR
                                     IN THE COURT OF APPEALS
                            TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS


JOLLY DEE NEELY,                       }      APPEALED FROM 7TH DISTRICT COURT
APPELLANT

V.                                     }      IN AND FOR

THE STATE OF TEXAS,                    }      SMITH COUNTY, TEXAS
APPELLEE



                                                 ORDER

       Came on for consideration the Appellant’s Pro Se Motion for Access to the Record in the above-
referenced cause, and it appearing that Appellant’s counsel has filed an Anders brief herein and that
Appellant has been unable to examine the record so that he can file a pro se brief, it is hereby ORDERED
that the trial court ensure that Appellant has the opportunity to fully examine the appellate record on or
before June 12, 2015, and it is FURTHER ORDERED that the trial court notify this Court in writing as to
the date or dates upon which the appellate record was made available to Appellant and the amount of time
for which Appellant had access to the record on each date. Appellant shall have thirty (30) days from the
day the appellate record was first made available to him to file his pro se brief with this Court.
       WITNESS THE HONORABLE JAMES T. WORTHEN, Chief Justice, Court of Appeals
District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 13th day of May
2015, A.D.


                                                      Respectfully yours,
                                                      CATHY S. LUSK, CLERK


                                                      By: _______________________________________
                                                              Katrina McClenny, Chief Deputy Clerk